DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a laminated an internal microchannel the laminated microfluidic device having a first port, a second port, a third port and a fourth port each fluidically coupled to the internal microchannel, the laminated microfluidic device is configured to permit flow of sample into the laminated microfluidic device through the first port and coupled to an external pressure source through the second port the laminated microfluidic device being configured to permit the flow of the sample to a first component fluidically coupled to the third port and to a second component fluidically coupled to the fourth port depending on the pressure within the internal microchannel of the laminated microfluidic device in independent claim 21 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 21-40. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Chordia et al. (US 2009/0165873) discloses, a splitter for a pressurized primary flowstream of a mobile phase is provided. The splitter comprises a first splitting stage that divides the primary flowstream between a major split flowstream and a minor split flowstream by means of a first and a second restrictive flow element; a first dilution stage that combines a dilution flow source with the minor split flowstream to create a diluted minor flowstream;a second splitting stage that divides the diluted minor flowstream between a secondary major diluted flowstream and a secondary minor diluted flowstream by means of a third restrictive element in the secondary minor diluted flow stream.
Choikhet et al. (US 2006/0045810) discloses a sample injector for a liquid analysis device includes a multi-route switching valve and a sample conduit. The valve alternatively connects a solvent pump directly to a chromatographic column or via a sample conduit. The sample injector further has a flush solvent delivery device. The flush solvent delivery device delivers at least one flush solvent to the sample conduit of the sample injector. The sample injector also has a sample intake device. The sample intake device provides liquid sample to the sample conduit.
Prohaska et al. (US 2003/0164312) discloses an apparatus for a chromatography system having a chromatographic column for separating gases in a mixture from one another and an electrochemical gas sensor coupled to the chromatographic column for detecting a gas being emitted from the column. The electrochemical gas sensor further includes a substrate having a surface for depositing electrodes thereon, an ionomer membrane in contact with the surface, an electrode in contact with the surface, and an opening in the ionomer membrane in a location proximate to the electrode for permitting a gas 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855